Citation Nr: 1444345	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a higher rate of special monthly Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had recognized service in the Commonwealth Army of the Philippines from September 1941 to April 1942, from February 1945 to June 1945, and from June 1945 to June 1946.  He died in July 1975.  The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the RO in Manila, the Republic of the Philippines that granted entitlement to special monthly DIC based on a need for aid and attendance.  The appellant appealed for a higher monthly rate of DIC.


FINDINGS OF FACT

1.  The Veteran served in the Commonwealth Army of the Philippines during World War II.
 
2.  The appellant does not reside in the United States.

3.  The appellant is already receiving increased special monthly DIC based on the need for aid and attendance, which is the maximum rate under the law.


CONCLUSION OF LAW

The criteria for entitlement to a higher rate of special monthly DIC are not met.  38 U.S.C.A. §§ 107, 1311 (West 2002); 38 C.F.R. §§ 3.40, 3.42, 3.351, 3.352 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below, there is no legal basis upon which a higher rate of special monthly DIC benefits may be awarded, and the appellant's claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice and duty to assist provisions have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002);  Smith v. Gober, 14 Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002).

DIC Compensation Rate

DIC is a monthly payment made by the VA to a surviving spouse, child, or parent because of the Veteran's service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5 (2013). 

The amount of DIC paid to a surviving spouse is determined by statute.  See 38 U.S.C.A. § 1311.  The monthly rate fluctuates slightly from time to time to reflect inflation.  38 U.S.C.A. § 1311(a)(1).

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. § 1311 (West 2002), 38 C.F.R. § 3.351 (2013).

The Veteran died in 1975, and the appellant has been in receipt of DIC benefits since February 2007.  In the October 2010 rating decision on appeal, the RO granted entitlement to special monthly DIC based on a need for aid and attendance, effective May 4, 2010, the date of her claim for this benefit.  By a letter dated in October 2010, the appellant was notified of her monthly entitlement amount.  She filed a notice of disagreement, contending she is entitled to a higher monthly rate, essentially asserting that her special monthly rate of DIC does not cover her monthly expenses.

The evidence reflects that the appellant is already in receipt of the highest rate of special monthly DIC, based on her need for aid and attendance.  As this is the maximum rate payable under the law, a higher rate of special monthly DIC is denied.  38 U.S.C.A. § 1311(c),(d).  

The Board also notes that the appellant does not receive DIC at the full-dollar rate.
In this case, the Veteran served in the Commonwealth Army of the Philippines.
Under 38 C.F.R. § 3.40(c), DIC benefits based on service in the Commonwealth Army of the Philippines are payable at a rate of $0.50 for each dollar authorized under the law except as provided in 38 C.F.R. § 3.42.

Under 38 C.F.R. § 3.42, DIC benefits are payable at the full-dollar rate based on service described in § 3.40(b), (c), or (d), to a Veteran's survivor who is residing in the United States and is either a citizen of the United States or an alien lawfully admitted for permanent residence in the United States.  See also 38 U.S.C.A. § 107 (West 2002 & Supp. 2013).

As the evidence shows the appellant is living in the Philippines, not the United States, she is not eligible for the full-dollar rate under 38 C.F.R. § 3.42.  Therefore, under 38 C.F.R. § 3.40(c), DIC benefits are payable to the appellant at a rate of $0.50 for each dollar authorized under the law.

In a case such as this, where the law, and not the evidence, is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's claim is denied.

ORDER

The claim for an increased rate of special monthly DIC is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


